COPE, J.
This is an appeal of an order barring further pro se postconviction motions by defendant-appellant Stephon Hearn. To make a long story short, the trial court entered an order barring the defendant from further pro se postconviction filings without ever having actually issued an order to show cause to the defendant. See Jordan v. State, 760 So.2d 973, 974 (Fla. 2d DCA 2000). We therefore reverse the order now before us, but without prejudice to the trial court to issue a show cause order if the court chooses to do so.
Reversed.